—Judgment modified on the facts by increasing the award to the sum of $4,000, and as so modified affirmed, with costs to claimant, on the ground that the award was inadequate. A certain finding of fact disapproved and reversed and a new finding made. All concur. (Appeal from a judgment *934of the Court, of.Claims for claimant on a claim for personal injuries alleged to have been sustained by claimant by reason of an automobile in which she was a passenger being struck by a limb falling from a decayed tree adjacent to State highway.) Present — MeCurn, P. J., Kimball, Williams, Goldman and Halpem, JJ. [3 Misc 2d 1020.]